 



Exhibit 10.1

CONSENT AND AMENDMENT NO. 1 TO CREDIT AGREEMENT

     This CONSENT AND AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is
dated as of November 1, 2004, and is by and among GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation, individually as a Lender and as Agent for
the Lenders (“Agent”), ODYSSEY HEALTHCARE OPERATING A, LP, a Delaware limited
partnership (“OpCoA”), ODYSSEY HEALTHCARE OPERATING B, LP, a Delaware limited
partnership (“OpCoB”), HOSPICE OF THE PALM COAST, INC., a Florida not for profit
corporation (“Palm Coast”; OpCoA, OpCoB and Palm Coast being referred to
together as the “Borrowers” and each individually as a “Borrower”), the other
Credit Parties signatory hereto and the other Lenders signatory hereto.

W I T N E S S E T H:

     WHEREAS, pursuant to that certain Credit Agreement dated as of May 14,
2004, by and among Agent, the Lenders from time to time party thereto
(“Lenders”), Borrowers and the other Credit Parties signatory from time to time
thereto (as amended or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Credit Agreement), Agent and
Lenders agreed, subject to the terms and provisions thereof, to provide certain
loans and other financial accommodations to Borrowers;

     WHEREAS, Holdings desires to make payments to purchase or redeem its Stock
(or warrants, options or other rights to acquire such Stock) in an aggregate
amount not to exceed $30,000,000 (the “Stock Repurchase”); and

     WHEREAS, Borrowers desire that Agent and Lenders (i) consent to
consummation of the Stock Repurchase and (ii) amend the Credit Agreement in
certain respects;

     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

     1. Consent. Subject to the satisfaction of the conditions set forth in
Section 3 below, and in reliance on the representations and warranties set forth
in Section 6 below, Agent and the undersigned Lenders hereby consent to the
consummation of Stock Repurchase using the Credit Parties’ unrestricted cash on
hand so long as (a) no proceeds of Revolving Credit Advances are used to
consummate the Stock Repurchase, (b) no Default or Event of Default exists at
the time of any such payment or would occur as a result thereof and (c) at the
time of the consummation of the Stock Repurchase, (i) Credit Parties are in
compliance with all disclosure requirements under all applicable securities laws
and (ii) the Credit Parties shall have publicly disclosed all known material
facts relating to any pending or threatened claim, suit, action, investigation,
proceeding or demand by the United States Department of Justice or any other
Governmental Authority of the Credit Parties; provided, that payments made in
connection with the consummation of the Stock Repurchase shall be deemed to
reduce the amount of payments permitted to be made by Holdings pursuant to

 



--------------------------------------------------------------------------------



 



Section 6.14(e) of the Credit Agreement. The foregoing consent is a limited
consent, which shall be effective only with respect to the specific facts set
forth above. Such limited consent shall not be deemed to constitute a consent or
waiver of any other term, provision or condition of the Credit Agreement or to
prejudice any right or remedy that Agent or Lenders may now have or may have in
the future under or in connection with any of the Loan Documents.

     2. Amendment. Subject to the satisfaction of the conditions set forth in
Section 3 below, and in reliance on the representations and warranties set forth
in Section 6 below, the defined term “Indebtedness” set forth in Annex A to the
Credit Agreement is hereby amended and restated in its entirety as follows:

     “ ‘Indebtedness’ means, with respect to any Person, without duplication,
(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property payment for which is deferred six months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are unsecured and not overdue by more than six months unless being
contested in good faith, (b) all reimbursement and other obligations with
respect to letters of credit, bankers’ acceptances and surety bonds, whether or
not matured, (c) all obligations evidenced by notes, bonds, debentures or
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and the present
value (discounted at the Index Rate as in effect on the Closing Date) of future
rental payments under all synthetic leases, (f) all obligations of such Person
under commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all obligations of
such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, in each case whether contingent or
matured, (h) all Indebtedness referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property or other assets (including accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness, (i) the
Obligations and (j) all damages, penalties and fines incurred as a result of or
related to any claim, suit, action, investigation, proceeding or demand by the
United States Department of Justice or any other Governmental Authority to the
extent such damages, penalties or fines are as a result of, arising from or in
connection with an investigation or action by the United States Department of
Justice.”

     3. Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent or concurrent:

-2-



--------------------------------------------------------------------------------



 



     (a) Agent shall have received this Amendment executed by Borrowers and the
Requisite Lenders;

     (b) All proceedings taken in connection with the transactions contemplated
by this Amendment and all documents, instruments and other legal matters
incident thereto shall be satisfactory to Agent, Lenders and their respective
legal counsel; and

     (c) No Default or Event of Default shall have occurred and be continuing,
both before and after giving effect to the provisions of this Amendment.

     4. Post Closing Covenants. Subject to the satisfaction of the conditions
set forth in Section 3 above, and in reliance on the representations and
warranties set forth in Section 6 below, Agent and Lenders hereby waive the
closing requirements set forth in subsections E(a)(iii) and E(b) of Annex D to
the Credit Agreement as conditions to the making of the initial Revolving Credit
Advance and the incurrence of the initial Letter of Credit Obligations. In
consideration thereof, Borrowers have agreed to satisfy the following items
within the time periods set forth therein and failure to do so shall be deemed
to be an immediate Event of Default under the Credit Agreement:

     (a) Within 30 days of the date hereof, Borrowers shall deliver Control
Letters from (i) all issuers of uncertificated securities and financial assets
held by each Borrower, (ii) all securities intermediaries with respect to all
securities accounts and securities entitlements of each Borrower, and (iii) all
futures commission agents and clearing houses with respect to all commodities
contracts and commodities accounts held by any Borrower; and

     (b) Within 30 days of the date hereof, Borrowers shall deliver evidence,
satisfactory to Agent, that the assets acquired by the Credit Parties from
Alternative Healthcare System, Inc. d/b/a Hospice of Southwest Louisiana are
free and clean of Liens other than Liens permitted under Section 6.7.

     5. References; Effectiveness. Agent, Lenders and Borrowers hereby agree
that, upon the effectiveness of this Amendment, all references to the Credit
Agreement which are contained in any of the other Loan Documents shall refer to
the Credit Agreement as modified by this Amendment.

     6. Representations and Warranties. To induce Lenders to enter into this
Amendment, each Borrower hereby represents and warrants to Lenders that:

     (a) All representations and warranties contained in the Credit Agreement
and the other Loan Documents are true and correct in all material respects on
and as of the date of this Amendment, in each case as if then made, other than
representations and warranties that expressly relate

-3-



--------------------------------------------------------------------------------



 



solely to an earlier date (in which case such representations and warranties
remain true and accurate on and as of such earlier date);

     (b) This Amendment constitutes the legal, valid and binding obligation of
such Borrower and is enforceable against such Borrower in accordance with its
terms;

     (c) There is no Default or Event Default in existence and none would result
from the consummation of the transactions described in, and the subject of, this
Amendment;

     (d) The execution and delivery by each Borrower of this Amendment does not
require the consent or approval of any person or entity, except such consents
and approvals as have been obtained; and

     (e) No information contained in any Financial Statements, reports, notices,
proxy statements, registration statements, prospectuses or press releases made
publicly available by any Credit Party to its security holders or filed by any
Credit Party with any securities exchange or with the Securities and Exchange
Commission or any governmental or private regulatory authority contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact necessary to make the statements contained therein not misleading
in light of the circumstances under which they were made.

     7. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same Amendment.

     8. Continued Effectiveness. Except as modified hereby, the Credit Agreement
and each of the Loan Documents shall continue in full force and effect according
to its terms and each such Loan Document is hereby ratified in all respects.

[Signature page follows]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first written above.

                      GENERAL ELECTRIC CAPITAL CORPORATION,     as Agent and a
Lender
 
                    By: /s/ Brent Shepherd     Name: Brent Shepherd     Title:
Duly Authorized Signatory
 
                    BORROWERS:
 
                    ODYSSEY HEALTHCARE OPERATING A, LP
 
                    By:   Odyssey HealthCare GP, LLC         Its:   General
Partner    
 
                        By: /s/ Douglas B. Cannon    

      Name:   Douglas B. Cannon    

      Title:   Senior Vice President and Chief    

          Financial Officer    
 
                    ODYSSEY HEALTHCARE OPERATING B, LP
 
                    By:   Odyssey HealthCare GP, LLC         Its:   General
Partner    
 
                        By: /s/ Douglas B. Cannon    

      Name:   Douglas B. Cannon    

      Title:   Senior Vice President and Chief    

          Financial Officer    
 
                    HOSPICE OF THE PALM COAST, INC.         By: /s/ Douglas B.
Cannon    

      Name:   Douglas B. Cannon    

      Title:   Senior Vice President and Chief    

          Financial Officer    

-5-



--------------------------------------------------------------------------------



 



                          CREDIT PARTIES:    
 
                        ODYSSEY HEALTHCARE, INC.    
 
                        By: /s/ Douglas B. Cannon         Name: Douglas B.
Cannon         Its: Senior Vice President and Chief Financial Officer    
 
                        ODYSSEY HEALTHCARE HOLDING COMPANY    
 
                        By: /s/ Douglas B. Cannon         Name: Douglas B.
Cannon         Title: Senior Vice President and Chief Financial Officer    
 
                        ODYSSEY HEALTHCARE GP, LLC    
 
                        By: /s/ Douglas B. Cannon         Name: Douglas B.
Cannon         Title: Senior Vice President and Chief Financial Officer    
 
                        ODYSSEY HEALTHCARE LP, LLC    
 
                        By: /s/ Beth Imlay         Name: Beth Imlay        
Title: Manager    
 
                        ODYSSEY HEALTHCARE MANAGEMENT, LP    
 
                        By Odyssey HealthCare GP, LLC, its general partner    
 
                            By: /s/ Douglas B. Cannon         Name: Douglas B.
Cannon

      Title:   Senior Vice President and Chief Financial        

          Officer        

-6-